POLLEY, J.
This- action was brought by the state’s attorney of Lawrence county to enjoin the sale and distribution of intoxicating liquors by the defendants as officers of the Deadwood Business Club. It is alleged in the complaint and admitted' in the answer that said club is an unincorporated association, maintaining clubrooms for the accommodation of its members and their guests, and that, among other paraphernalia for the entertainment of the members and their guests is a bar where intoxicating liquors are dispensed to such members and their said guests. It is' alleged in the complaint to have been done without license and in violation of law. It is alleged in the answer that said liquor was purchased in bulk by the- club and owned by the members thereof, share and share alike, and was delivered to said members when called for by the steward of the club, who received in exchange therefor coupons previously sold to said members. A demurrer to said answer was sustained by the court, and from the order .sustaining the same defendant appeals.
Since the appeal was perfected, the Legislature of this state enacted a law (chapter 281, Laws of 1917) which not only makes it unlawful, but makes it a crime, to receive, keep, or dispense intoxicating liquors in the manner set out in defendants’ answer, or at all. The result of said law is to render a reversal of the *317order appealed from in this case wholly unavailing to the defendants, except to determine who is- entitled to the costs on this appeal. It is. not the policy of this court to determine purely moot questions, or to determine appeals for the sole .purpose of ascertaining who is entitled to tax costs.
The order appealed from, therefore, is affirmed; but, as the case is not disposed of upon its -merits, no costs will be taxed in this court.
WHITING, J., taking no part in the decision.